Citation Nr: 0319898	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-34 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
the previously denied claim of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971, and from August 1971 to June 1972.  Separation 
documents show that discharge from the second period of 
active service was under honorable conditions.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

This case was previously before the Board in December 1998, 
when it was remanded for further development and for re-
adjudication in accordance with the U.S. Court of Appeals for 
the Federal Circuit (hereinafter Federal Circuit)'s holding 
in Hodge v. West, 155 F. 3d. 1356 (1998).  The Board has 
reviewed the case and finds, unfortunately, that another 
remand is required, for reasons that will be explained below.

In February 2003, the veteran claimed service connection for 
hearing loss and tinnitus due to acoustic trauma suffered 
during his active service.  These matters are referred to the 
RO for appropriate action.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal.  While 
the veteran was given notice of the changes in law effected 
by the VCAA, and the ensuing changes in regulations, by a 
supplemental statement of the case dated in February 2003, 
the case had not been developed in accordance with VCAA.

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision in this appeal, the 
Board undertook additional development in this case in 
attempt to cure evidentiary defects, pursuant to the 
authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  The veteran was 
notified in general of this development by phone, according 
to a report of contact dated in February 2003.

However, on May 1, 2003, the Federal Circuit in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  Therefore, 
in accordance with the instructions given by the Federal 
Circuit, this case must be remanded to the RO for initial 
consideration of the information developed by the Board.

In addition, the Board has reviewed the record and finds that 
additional specific development must be accomplished.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should make a specific attempt 
to obtain any additional service 
personnel records (his "201 file") for 
both periods of active service.  A 
portion of these records is present in 
the claims file, but contains no 
information or documentation concerning 
any legal proceedings that would have 
resulted in his discharge "under 
honorable conditions."  These records 
must be obtained.  If the service 
personnel records are unavailable, the RO 
should use alternative sources to obtain 
such records, using the information of 
record and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

3.  The RO should make a specific attempt 
to obtain any additional service medical 
records for both periods of active 
service.  Service records present in the 
claims file indicate that the veteran was 
diagnosed with an anxiety disorder and 
prescribed Librium at Medical Clinic 2, 
Fort Gordon, Georgia.  Please request any 
and all mental hygiene records from this 
hospital.  If the service medical records 
are unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

4.  The RO should send the veteran a 
development letter asking him to give a 
comprehensive statement regarding his 
averred stressors.  Ask him to comment 
specifically about the following:

?	His participation in combat during 
his first period of active service
?	His assignment to convoy duty, where 
he saw several fellow soldiers 
killed
?	The suicides of two of his friends
?	His assignment to the 155mm and 8" 
guns, during which he loaded 
ammunition and powder
?	The death of P.J. Scott
?	His treatment for anxiety during his 
second period of active service
?	The disciplinary incidents giving 
rise to his discharge under 
honorable conditions during his 
second period of active service
?	Any other incident he may wish to 
identify, including the death or 
injury of any fellow service-member 
who may have been known to him.

Please remind the veteran that it is 
necessary to give as specific and 
detailed information about the persons, 
places, and events involved as possible, 
including as accurate a date the events 
occurred as possible, so as to enable the 
service department to verify the 
identified stressors.  In the case of 
events which occurred when he was 
transferred out to another unit, such as 
the convoy detail, it would be helpful if 
he could provide the dates of that re-
assignment, and the unit to which he was 
temporarily re-assigned to facilitate a 
search for unit histories and morning 
reports for that unit.

5.  The RO should contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following service records:

?	Unit histories for A Btry 1st Bn 39th 
Artillery for the time periods
o	October to December 1970
o	January to March 1971
o	March to May 1971
?	Unit histories for HHB 1st Bn 39th 
Artillery for the time period
o	March to May 1971
o	June to August 1971
?	Morning reports for A Btry 1st Bn 
39th Artillery for the time periods
o	October to December 1970
o	January to March 1971
o	March to May 1971
?	Morning reports for HHB 1st Bn 39th 
Artillery for the time period
o	March to May 1971
o	June to August 1971

Conduct any follow-up actions suggested 
by NPRC.  If these records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 Part 
III, chapter 4, paras. 4.28 and 4.29.

6.  Whether or not the veteran responds 
to the request to identify his stressors, 
and after all unit records, additional 
service personnel, and additional service 
medical records have been obtained and 
reviewed, and the RO should request the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) provide any 
available information which might 
corroborate the veteran's averred 
inservice stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1 part 
3, chapter 5, paragraph 5.14.  The RO 
should provide USASCRUR with a 
description of the averred stressors, 
including any additional stressors the 
veteran may identify in response to the 
development letter.  The letter should 
include the following information:

While assigned as a filed wireman/field 
switchboard operator to A Btry 1st Bn 39th 
Artillery and HHB 1st Bn 39th Artillery 
from December 1970 to July 1971, the 
veteran avers

?	He was exposed to and participated 
in combat, including assignment to 
the 155mm and 8" guns
?	He was assigned to convoy duty, 
where he was further exposed to 
combat conditions and saw several 
fellow soldiers killed
?	Two fellow soldiers committed 
suicide, he rendered aid to one
?	A friend, P.J. Scott, died

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
adjudicate the veteran's claim for 
service connection for PTSD.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




